Citation Nr: 0935717	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-39 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to March 31, 2003, 
for service connection for bilateral hearing loss including 
deafness, with a 100 percent rating, for purposes of accrued 
benefits.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and C.T.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1941 to June 1945.  
He died in July 2006.  The appellant is his surviving spouse.  

The appellant testified at a videoconference hearing in 
August 2009; the undersigned Acting Veterans Law Judge 
presided.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO granted 
service connection for bilateral hearing loss including 
deafness and assigned a 100 percent disability rating, 
effective March 31, 2003.  Although the Veteran was notified 
of that decision and his appellate rights in a December 2003 
letter, he did not appeal.  

2.  In December 2005, VA received the Veteran's request for 
an effective date prior to March 31, 2003, for the award of 
service connection for bilateral hearing loss including 
deafness and a 100 percent disability rating.  

3.  The Veteran died in July 2006, prior to adjudication of 
his effective date claim.  

4.  In March 2007, the appellant, who is the Veteran's 
surviving spouse, filed a claim for Dependency and Indemnity 
Compensation and accrued benefits.  

5.  At the time of the Veteran's death, service connection 
was in effect for malaria and hepatitis, each rated 0 percent 
since the 1940's; for tinnitus, rated 10 percent, effective 
March 31, 2003; and for bilateral hearing loss, rated 
100 percent, effective March 31, 2003.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to 
March 31, 2003, for the award of service connection for 
bilateral hearing loss including deafness and a 100 percent 
disability rating, for accrued purposes.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400, 3.1000 (2008); Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  

2.  The criteria are not met for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. 
§ 1310 (West 2002).  

VA DIC benefits may be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death was 
service-connected, even though the veteran died of non-
service-connected causes, if the veteran's death was not the 
result of his or her own willful misconduct and at the time 
of death, the veteran was receiving, or was entitled to 
receive, compensation for a service-connected disability that 
was rated by VA as totally disabling for a continuous period 
of at least 10 years immediately preceding death; or was 
rated totally disabling continuously since the veteran's 
release from active duty, and for a period of not less than 
five years immediately preceding death; or was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war who died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at his or her death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid will be paid to 
the living person first listed as follows: 

(i) His or her spouse; 
(ii) His or her children (in equal shares); 
(iii) His or her dependent parents (in equal shares) or 
the surviving parent.

In all other cases, only so much of the accrued benefits may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness and burial.  38 C.F.R. § 3.1000.  

In January 1957, the Veteran first claimed service connection 
for a right ear condition.  By a letter in March 1957, the RO 
notified him that his claim had been disallowed.  
Subsequently, a rating decision in January 1964 reopened the 
claim, considered all of the evidence of record, and denied 
service connection for an ear condition, including deafness 
and tinnitus.  The Veteran was notified of that decision, 
including his appellate rights, and did not file an appeal.  

Following the Veteran's application to reopen his claim, a 
rating decision in February 1972 again denied the claim; he 
was notified of the decision and did not file an appeal.  In 
April 1987, the RO wrote the Veteran to notify him that his 
recent claim was essentially a duplicate of his previously 
denied claim.  

The next communication concerning the Veteran's claimed 
hearing loss and tinnitus was received from him on March 31, 
2003.  A rating decision in December 2003 granted service 
connection for bilateral hearing loss including deafness and 
assigned a 100 percent rating, effective from March 31, 2003, 
and also granted service connection for tinnitus, assigning a 
10 percent rating, also effective from March 31, 2003.  The 
Veteran was notified of that determination in December 2003 
and did not file a notice of disagreement within one year of 
the notice.  

In December 2005, the RO received communication from a United 
States Senator, with copies of information that had been 
submitted to him by the Veteran's spouse who indicated that 
the Veteran was in a nursing home and that she held power of 
attorney for him.  Those documents were accepted as a claim 
for an earlier effective date for the award of service 
connection and the 100 percent rating for bilateral hearing 
loss.  

Before the RO adjudicated the Veteran's claim, the appellant 
filed a claim for DIC and accrued benefits, including a copy 
of the Veteran's death certificate showing that he had died 
in July 2006.  A rating decision in May 2007 denied an 
earlier effective date for service connection for bilateral 
hearing loss for accrued purposes, and also denied both 
service connection for the cause of the Veteran's death 
(§ 1310) and DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318.  The notice of disagreement that was received in May 
2007 from the appellant's representative indicated that she 
disagreed with the denial of an earlier effective date and of 
the denial of DIC benefits; another statement from the 
representative, dated in April 2007, clarified that the 
appellant was not claiming service-connected death benefits: 
"She is filing for DIC."  Moreover, the appellant's 
subsequent arguments, including in her hearing testimony, 
make clear that she is not appealing the issue concerning 
service connection for the cause of the Veteran's death, but, 
rather, the issue relating to DIC benefits under § 1318, as 
well as the effective date issue.  

On the date of the Veteran's death in July 2006, service 
connection was in effect for malaria and hepatitis, each 
rated 0 percent since the 1940's; for tinnitus, rated 
10 percent, effective March 31, 2003; and for bilateral 
hearing loss, rated 100 percent, effective March 31, 2003.  
The 100 percent disability rating had been in effect for less 
than 10 years immediately preceding the Veteran's death.  

Initially, the Board observes that the appellant's claims for 
an earlier effective date and DIC benefits under § 1318 are 
intertwined, in that her claim for DIC benefits is dependent 
on the determination regarding the claim for an earlier 
effective date.  

The appellant seeks an effective date prior to March 31, 
2003, for the award of service connection for bilateral 
hearing loss for accrued purposes.  Because a claim was 
pending at the date of the Veteran's death, the appellant has 
a proper claim for accrued benefits.  38 C.F.R. § 3.1000.  
The Board has carefully considered her contentions, but finds 
that they do not provide a basis upon which to award an 
earlier effective date.  

As set forth above, in a December 2003 rating decision, the 
RO granted service connection for bilateral hearing loss and 
assigned a 100 percent rating for the disability, effective 
March 31, 2003.  Although the Veteran was duly notified of 
that decision and of his appellate rights, he did not appeal 
the decision within the applicable time period.  Neither the 
appellant nor her representative contends otherwise.  Under 
these circumstances, the December 2003 rating decision 
assigning the March 31, 2003, effective date is final.  
38 U.S.C.A. § 7105 (West 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a rating decision is final, only a 
request for a revision premised on clear and unmistakable 
error (CUE) could result in the assignment of an earlier 
effective date.  A freestanding claim for an earlier 
effective date, once the appeal becomes final, attempts to 
vitiate the rule of finality.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006).  

Although there are numerous exceptions to the rule of 
finality and application of res judicata within the VA 
adjudication system, a new and distinct claim for an earlier 
effective date is not one of the recognized statutory 
exceptions to finality.  See Rudd, 20 Vet. App. at 300; see 
also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  

In this case, none of the appellant's statements contains 
specific allegations of error of fact or law in the December 
2003 rating decision or in any prior determination, as 
required to allege CUE.  38 C.F.R. § 3.105(a); see also 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The Board has considered the appellant's contentions, 
including as expressed at her videoconference hearing, to the 
effect that the Veteran was totally disabled due to his 
hearing loss for more than 10 years prior to his death and 
that he was advised by VA not to appeal any of the RO's 
decisions or to reapply for service connection prior to 
March 2003.  However, those contentions do not, in 
themselves, constitute allegations of error in any of the 
RO's determinations, nor do they provide any other basis to 
vitiate the finality of the December 2003 rating decision.  

In summary, under the undisputed facts of this case, there is 
no legal entitlement to an effective date prior to March 31, 
2003, for a 100 percent rating for bilateral hearing loss.  
Based on the procedural history of this case, the Board has 
no alternative but to deny the claim for an effective date 
prior to March 31, 2003, for service connection for bilateral 
hearing loss including deafness, with a 100 percent rating, 
for purposes of accrued benefits.  See also Sabonis v. Brown, 
6 Vet. App. 426 (1994) (where the law is dispositive, the 
claim must be denied due to an absence of legal entitlement).  

As discussed, the Veteran's active service ended in 1945; he 
died in July 2006.  His service-connected disabilities had 
been rated 100 percent disabling, effective March 31, 2003.  
Thus, it is clear that the Veteran's service connected 
disabilities were not rated totally disabling for 10 years 
prior to his death, or continuously since discharge from 
service and for at least 5 years immediately preceding death.  
Additionally, there is no indication that the Veteran was a 
former prisoner of war.  Moreover, there has been no 
allegation of CUE in any rating adjudication during the 
Veteran's lifetime.  38 C.F.R. § 3.22(b).  As such, the Board 
finds that the criteria set forth under 38 U.S.C.A. § 1318 
and 38 C.F.R. § 3.22 have not been satisfied.  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II.  Duties to notify and to assist

Because there is no legal basis for either of the appellant's 
claims, and the law is dispositive, review of VA's duty to 
notify and assist is not necessary.  In cases such as this, 
VA has no duty to notify or assist a claimant, where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5- 2004.  


ORDER

The claim for an effective date prior to March 31, 2003, for 
service connection for bilateral hearing loss including 
deafness, with a 100 percent rating, for purposes of accrued 
benefits, is denied.  

Dependency and indemnity compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 (West 2002), are denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


